 

Exhibit 10.1

 



EXECUTION VERSION

 



Increased Revolving Commitment Activation Notice

 

Reference is made to the Credit Agreement, dated as of May 26, 2016 (as amended,
supplemented or modified from time to time, the “Credit Agreement”) among
Comcast Corporation, a Pennsylvania corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

Each Increasing Lender identified on Schedule l hereto (the “Increasing
Lenders”), the Administrative Agent and the Borrower agree as follows:

 

Each Increasing Lender hereby irrevocably increases its Revolving Commitment to
the Borrower by the amounts set forth on Schedule 1 hereto under the headings
“Principal Amount of Increased Revolving Commitment” (each an “Increased
Revolving Commitment” and collectively the “Increased Revolving Commitments”)
pursuant to Section 2.01(b) of the Credit Agreement. From and after the
Effective Date (as defined below), each Increasing Lender will be a Lender under
the Credit Agreement with respect to the Increased Revolving Commitment as well
as its existing Revolving Commitment (if any) under the Credit Agreement.

 

Each of the Administrative Agent and the Issuing Lenders (a) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or with respect to the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement; and
(b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of its Subsidiaries or
any other obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto.

 

Each Increasing Lender (a) represents and warrants that it is legally authorized
to enter into this Increased Revolving Commitment Activation Notice; (b)
confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
6.01 of the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Increased Revolving Commitment Activation Notice; (c) agrees that it will,
independently and without reliance upon the Administrative Agent, any Issuing
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other instrument
or document furnished pursuant hereto or thereto; (d) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

The effective date of this Increased Revolving Commitment Activation Notice
shall be the increased revolving commitment closing date set forth Schedule 1
hereto (the “Increased Revolving Commitment Closing Date”). Following the
execution of this Increased Revolving Commitment Activation Notice by each of
the Increasing Lenders and the Borrower, it will be delivered to the
Administrative Agent for acceptance and recording by it pursuant to the Credit
Agreement, effective as of the Increased Revolving Commitment Closing Date
(which shall not, unless otherwise agreed to by the Administrative Agent, be
earlier than five Business Days after the date of such acceptance and recording
by the Administrative Agent).

 

 

 

Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Increased
Revolving Commitment (including payments of principal, interest, fees and other
amounts) to the Increasing Lender for amounts which have accrued on and
subsequent to the Effective Date.

 

This Increased Revolving Commitment Activation Notice shall be governed by and
construed and interpreted in accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Supplement to be executed as of September 21, 2018 by their respective duly
authorized officers on Schedule 1 hereto.

 

[Remainder of page intentionally left blank. Schedule 1 to follow.]

 

 

 

Schedule 1
to Increased Revolving Commitment Activation Notice

 

Name of Increasing Lender: Commerzbank AG, New York Branch

 

Increased Revolving Commitment Closing Date: September 21, 2018

 

Principal
Amount of
Increased Revolving Commitment:

 

Total Amount of Revolving Commitment
of Increasing Lender
(including Increased Revolving Commitment): $125,000,000 $350,000,000        

COMMERZBANK AG, NEW YORK BRANCH, 

as an Increasing Lender

       By: /s/ Paolo de Alessandrini     Name:  Paolo de Alessandrini
Title:    Managing Director  

       By: /s/ Jenny Shum     Name:  Jenny Shum
Title:    Vice President  

 

 

 

Name of Increasing Lender: Bank of America, N.A.

 

Increased Revolving Commitment Closing Date: September 21, 2018

 

Principal
Amount of
Increased Revolving Commitment:

 

Total Amount of Revolving Commitment
of Increasing Lender
(including Increased Revolving Commitment): $136,000,000 $486,000,000        

BANK OF AMERICA, N.A., 

as an Increasing Lender

       By: /s/ Brandon Bolio     Name:  Brandon Bolio
Title:    Director  

 



 

 

 

 Name of Increasing Lender: Banco Santander, S.A., New York Branch (“BSNY”)

 

Increased Revolving Commitment Closing Date: September 21, 2018

 

Principal
Amount of
Increased Revolving Commitment:

 

Total Amount of Revolving Commitment
of Increasing Lender
(including Increased Revolving Commitment): $350,000,000 $350,000,000        

BANCO SANTANDER, S.A., NEW YORK BRANCH (“BSNY”) 

as an Increasing Lender

       By: /s/ Rita Walz-Cuccioli     Name:  Rita Walz-Cuccioli
Title:    Executive Director  

 

       By: /s/ Terence Corcoran     Name:  Terence Corcoran
Title:    Executive Director  

 

 

 



COMCAST CORPORATION, 

as Borrower

       By: /s/ William E. Dordelman     Name:  William E. Dordelman
Title:    Senior Vice President and Treasurer  

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



       By: /s/ John G. Kowalczuk     Name:  John G. Kowalczuk
Title:    Executive Director  



 

 

 

JPMORGAN CHASE BANK, N.A.,
as an Issuing Lender



       By: /s/ John G. Kowalczuk     Name:  John G. Kowalczuk
Title:    Executive Director  



 



 



Citibank, N.A., 

as an Issuing Lender



       By: /s/ Robert F. Parr     Name:  Robert F. Parr
Title:    Vice President & Managing Director  

 



 

Wells Fargo Bank, National Association, 

as an Issuing Lender

       By: /s/ Nicholas Grocholski     Name:  Nicholas Grocholski
Title:    Director  

 

 



Mizuho Bank, Ltd., 

as an Issuing Lender





       By: /s/ Donna DeMagistris     Name:  Donna DeMagistris
Title:    Authorized Signatory  



 

 



MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), 

as an Issuing Lender





       By: /s/ Matthew Hillman     Name:  Matthew Hillman
Title:    Vice President  



 

  

 

 

 



Morgan Stanley Bank, N.A., 

as an Issuing Lender

       By: /s/ Donatus Anusionwu     Name:  Donatus Anusionwu
Title:   Authorized Signatory  

 

 

The Bank of New York Mellon,
as an Issuing Lender

       By: /s/ Christopher Olsen     Name:  Christopher Olsen
Title:    Vice President  

 

 

 

Bank of America, N.A.,
as an Issuing Lender

       By: /s/ Brandon Bolio     Name:  Brandon Bolio
Title:    Director  

 

 

 



 

 

